Citation Nr: 0304434	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
bilateral foot disorder.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
right shoulder disorder..

[The issues of entitlement to service connection for a 
bilateral foot disorder, a right shoulder disorder and 
temporomandibular joint syndrome will be the subject of a 
later decision.]  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's request 
to reopen her claims for service connection for a bilateral 
foot disorder and a right shoulder disorder.  The appeal also 
arises from an April 1995 rating decision which denied 
service connection for temporomandibular joint syndrome.  
These claims have been appealed to the Board and are before 
it at this time.   

In July 2001, the veteran filed additional claims for service 
connection for chronic problems with her ankles, her hips, 
and middle and lower back.  She claimed they were secondary 
to her fallen arches which caused faulty weight bearing.  
Those claims have not been developed or certified for 
appellate review and are referred to the RO for appropriate 
action.  These issues are not before the Board at this time.  

The Board is undertaking additional development on the issue 
of service connection for a bilateral foot disorder, a right 
shoulder disorder and temporomandibular joint syndrome (an 
additional medial opinion is being obtained).  When the 
development is completed, that claim will be the subject of a 
separate Board decision.  


FINDINGS OF FACT

1.  The Board denied the veteran's request to reopen the 
claims of  service connection for a residuals of a right 
shoulder injury and pes cavus in an October 1996 decision.  
The October 1996 decision is the final disallowance of the 
veteran's claims.  

2.  The additional evidence submitted since the October 1996 
decision of the Board bears directly and substantially upon 
the specific matter under consideration, is not either 
cumulative or redundant, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSIONS OF LAW

1.  The October 1996 decision of the Board of Veterans' 
Appeals is final.  38 U.S.C.A. § 7105(c), 7252, 7266 (West 
2002); 38 C.F.R. § 20.1100 (2002).  

2.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for a 
bilateral foot disorder and a right shoulder disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light of the 
Board's action in this decision (reopening previously denied 
claims), no further development is warranted under the VCAA 
in this decision.  Further development under the VCAA will be 
undertaken in order to assist the veteran with this case and 
this new development (in the form of a medical opinion) will 
be the subject of a separate decision.  The veteran is asked 
to submit any additional medical evidence she has in her 
possession which associates the disorders at issue to her 
service that she has not already submitted. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

II.  Factual Background

The veteran was examined for enlistment into service in March 
1975.  Her feet and upper extremities were noted to be 
normal.  On the report of her medical history, the veteran 
denied any history of foot trouble or painful shoulder.  No 
defects were noted on service entrance in October 1975.  

In January 1976, the veteran complained of pain in both feet.  
Podiatry clinic notes include a history of pain in both feet 
of about a one-week duration.  The pain was present mostly 
when running and with prolonged walking.  Driving did not 
produce pain.  Physical examination revealed the veteran had 
high arched feet.  Dorsiflexion was limited to 90 degrees 
with the knees extended and flexed.  X-rays revealed high 
arched feet with short first metatarsals, bilaterally, and 
short fourth metatarsals on the left foot.  There was a 
slight nodule at the left Achilles noted to be asymptomatic.  
The impression was foot strain.  Continued use of pads with a 
low long rise was ordered.  

June 1976 service medical records reveal the veteran was 
involved in a motor vehicle accident.  The veteran sustained 
abrasions of the right elbow and right hip.  In December 1977 
treatment records for cystitis included a notation of 
shoulder pain.  

Service separation examination in August 1978 again noted the 
feet and upper extremities were normal.  On her report of her 
medical history the veteran indicated that she had a history 
of a painful or trick shoulder and foot trouble.  Foot 
trouble with falling arches and she wore supports.  

The veteran filed a claim in January 1989 for service 
connection for arch problems of the left and right foot and a 
right shoulder disorder.  A VA examination was conducted in 
May 1989.  The orthopedic examiner noted the veteran had a 
subluxation or dislocation of the right shoulder while 
driving a truck in service.  The right arm felt weak.  She 
did not obtain medical aid afterwards.  While on active duty 
her feet had begun to hurt.  She was given arch supports 
which relieved her discomfort.  Examination revealed full 
range of motion of the right shoulder with subjective 
discomfort at the supraspinatous tendon.  X-rays of the 
shoulder were normal.  Examination revealed the feet were 
supple and nontender.  There were no abnormal callosities.  
She had a mild cavus arch, bilaterally.  The diagnoses 
included a closed right shoulder injury, old, resolved, 
without recurrence or loss of motion, and a mild congenital 
pes cavus.  

The RO denied the claims for service connection for pes cavus 
and residuals of a right shoulder injury in an October 1989 
rating decision.  The RO notified the veteran her claims had 
been denied in an October 1989 letter.  In November 1989 the 
veteran submitted a notice of disagreement with the October 
1989 rating decision, but did not indicate disagreement with 
the denial of service connection for pes cavus or a right 
shoulder injury.  

In September 1991, the veteran requested that her claim for 
service connection for a right shoulder injury be reopened.  
She did not submit any evidence to support her request.  The 
RO denied the request to reopen the claim for service 
connection for the right shoulder in an October 1991 rating 
decision.  The veteran was notified her request to reopen had 
been denied in a December 1991 letter from the RO.  The 
veteran did not file a notice of disagreement with that 
decision.  

In April 1993, the veteran requested her claims be reopened 
for service connection for a bilateral foot condition and a 
right shoulder disorder.  She asserted a private podiatrist 
informed her pes cavus was hereditary.  He told her that her 
present problems could have been prevented if she had been 
treated properly when she first sprained her arches.  In 
support of her claim she submitted duplicate copies of her 
service medical records and VA outpatient treatment records.  
They included a December 1980 VA record of complaints of pain 
with movement of the right shoulder and an assessment of mild 
supraspinatus tendonitis.  In July 1993, she submitted a 
treatment record from a Dr. "G.W.P."  It indicated that in 
May 1993 the veteran had sought treatment for the right 
shoulder.  The examiner noted an impression of a subluxating 
right shoulder.  In March 1994, she submitted a letter from 
her private podiatrist, Dr. "L.B.F."  He did not have her 
service medical records to review, but concluded that her 
chronic fasciitis was mainly due to the injury she sustained 
in the military.  

The RO denied the veteran's request to reopen her claims for 
service connection for residuals of a right shoulder injury 
and pes cavus in a May 1994 rating decision.  

The veteran requested a hearing and testified before a 
hearing officer at the RO in August 1994.  She reiterated her 
earlier contentions that she injured her right shoulder while 
driving a truck in service.  Transcript at page19 
(hereinafter "T-19").  She was told she had strained 
arches.  (T-21).  She also submitted a February 1994 letter 
from her podiatrist.  

In October 1994, the RO received copies of the veteran's VA 
outpatient treatment records.  They included March 1993 
records noting shoulder pain and August 1993 records which 
noted a chronic foot and shoulder pain.  January 1989 VA 
records of a visit to the podiatrist reveal longstanding flat 
feet.  The veteran also submitted her report of separation 
and record of service from Washington State for service in 
the Guard or Reserves.  She enlisted in October 1978 and was 
separated in October 1983.  She also submitted August 1988 
private medical records which noted a plantar strain.  May 
1985 private medical records reveal the veteran had mild 
bursitis of the right shoulder.  The veteran last had a 
problem with a painful right shoulder in 1981.  February 1988 
VA records revealed the veteran complained of right arm and 
shoulder pain.  April 1994 private records revealed the 
veteran complained of intermittent back and shoulder spasms.  
June 1994 VA records revealed the right shoulder popped and 
slipped.  

The veteran also submitted statements from family members and 
family friends.  They all stated the veteran was in excellent 
health prior to her entrance into the Army.  

The Hearing Officer at the RO issued a decision in August 
1994 which denied service connection for the right shoulder 
and foot disorders.  In April 1995 the RO denied the 
veteran's claim for service connection for temporomandibular 
joint dislocation.  

The veteran appeared before a Member of the Board in April 
1996 and gave testimony.  She again testified she injured her 
shoulder while driving a truck in service.  (T-26).  The 
veteran stated her foot condition began in January 1976.  She 
requested treatment for foot pain and was given arch 
supports.  (T-32).  

The Board denied the request to reopen her claims for service 
connection for a right shoulder disorder and a bilateral foot 
disorder in October 1996.  

The veteran requested her claims for service connection for 
bilateral fallen arches and posterior subluxation of the 
right shoulder be reopened in February 1998.  In support of 
her request to reopen her claims she submitted private 
medical records from Dr. "T.J.B.", dated in March 1997, 
which indicate that the veteran was requesting a second 
opinion concerning a right shoulder subluxation.  This doctor 
assessed the veteran had a chronic posterior subluxation 
which was consistent with her history of a truck related 
overhead accident.  He stated the veteran did not demonstrate 
other evidence of hyperelasticity and, therefore, her right 
shoulder subluxation might be traumatic in etiology and not a 
voluntary subluxation related to a collagen deficiency.  
March 1996 records from Dr. "G.W.P." reveal X-rays of the 
right shoulder showed posterior subluxation of the humeral 
head.  

An April 1997 letter from the veteran's private podiatrist 
stated he first saw the veteran in April 1993 for severe pain 
in both feet.  The veteran brought her service records to 
him.  He agreed with the veteran's contention that her 
current foot problems were directly related to improper or 
poor treatment while she was in the military.  

The RO denied the veteran's request to reopen her claims for 
service connection for the right shoulder disorder and the 
bilateral foot disorders in April 1998.  The veteran 
submitted her notice of disagreement in March 1999.  

The RO issued a statement of the case to the veteran as to 
the issue of service connection for temporomandibular 
syndrome in May 1999.  A statement of the case as to the 
issue of whether or not new and material evidence had been 
submitted to reopen her claims for service connection for a 
right shoulder and bilateral foot disorder was issued in May 
1999.  The veteran submitted her substantive appeal in August 
1999 as to the denial of service connection for 
temporomandibular joint syndrome and whether or not new and 
material evidence to reopen the claims for service connection 
for the right shoulder disorder and bilateral foot disorders.  
Subsequently, the veteran submitted a medical text related to 
injuries of the shoulder.  

In September 2002, the veteran gave testimony before the 
undersigned Acting Member of the Board.  She stated that in 
November 1975 she went to see the doctor because of foot 
pain.  She was given brown leather things to place in her 
boots.  She was told her arch was bad.  She did not receive 
any other treatment in service.  She believed there was 
nothing else to be done.  She did not seek treatment again 
until 1993 because she was unable to afford it.  At that time 
she was diagnosed with fallen arches and plantar fasciitis.  
(T-3,4).  Presently her symptoms include neuromas in each 
foot.  She has pain and problems with shin splints if she 
runs around without her arch supports.  (T-6).  It was 
contended that she injured her shoulder while driving a truck 
in service.  She told the doctor about it and he blew her 
off.  She started having problems with it freezing up.  It 
was indicated that she went to the VA in 1981 or 1980 (she 
could not recall the exact dates).  She had given her 
physician, Dr. P., her service medical records.  Dr. P. was 
indicated to believe that her condition was due to the 
injury.  (T-10).  




II. Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The evidence submitted since the October 1996 decision of the 
Board includes the statements of the veteran's private 
physicians dated in March and April 1997, a medical text 
excerpt, and the veteran's testimony.  The testimony of the 
veteran is nearly identical to testimony given at prior 
hearings before the RO and Board.  For that reason the Board 
finds the testimony given in September 2002 it is not new.  

Although the veteran previously submitted a letter from her 
podiatrist in March 1994, it is not identical to the April 
1997 letter submitted since the October 1996 decision of the 
Board.  In March 1994, the podiatrist stated he had not 
reviewed the veteran's service medical records prior to 
giving an opinion as any relationship between her current 
bilateral foot disorder and service.  In April 1997, the 
podiatrist not only indicates he reviewed the service medical 
records, he quotes them.  For that reason the opinion dated 
in April 1997 is not a duplicate of the March 1994 letter.  
It is new evidence.  It is also material.  It addresses the 
issue of whether or not the veteran's foot disorder may have 
increased in severity in service.  

The March 1997 treatment record of the orthopedist, Dr. 
T.J.B., is also new.  It has not been previously submitted 
and is not cumulative of other evidence previously submitted 
which only revealed post service treatment for right shoulder 
pain.  It contains an opinion as to whether or not there is a 
nexus between the claimed truck related accident in service 
and the current diagnosis of chronic posterior subluxation of 
the right shoulder.  Previous records noted only post service 
diagnosis of disorders of the right shoulder and did not 
address the issue of any relationship between service and the 
current diagnoses.  The March 1997 record is new.  It is also 
material as it is relevant to the issue of a nexus between 
service and the current diagnosis of chronic posterior 
subluxation of the right shoulder.  

The veteran has submitted new and material evidence related 
to both the issues of service connection for a right shoulder 
disorder and a bilateral foot disorder.  The Federal Circuit 
has clearly stated that new and material evidence does not 
have be of such weight as to change the outcome of the prior 
decision.  Hodge, supra at 1363.  It must only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
evidence submitted by the veteran, includes opinions of 
competent medical providers as to the relationship between 
current diagnoses and service.  That evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of her claims.  

The evidence submitted is new and material.  It warrants 
reopening the veteran's claims for service connection for a 
right shoulder disorder and a bilateral foot disorder.  

ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disorder.  To this extent, the appeal is granted.

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a right shoulder 
disorder.  To this extent, the appeal is granted.

	                        
____________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

